    Case 3:20-cv-08123-JJT Document 42 Filed 12/25/20 Page 1 of 7




                 IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF ARIZONA
_________________________________
Brian Erskine,                    )
                                  )
                 Plaintiff;       )   Case No. CV-20-08123-PCT-JJT
v.                                )
                                  )   REPLY TO RESPONSE (D#41)
Forrest Fenn,                     )   TO PLAINTIFF’S MOTION
                                  )   TO SUBSTITUTE PARTY (D#39)
                 Defendant.       )
_________________________________ )


REPLY TO RESPONSE TO PLAINTIFF’S MOTION TO SUBSTITUTE PARTY

       Previous filings and terms are incorporated by reference. As Plaintiff I sued

Forrest, a natural person, in late May, Serving on June 4. The custodian1 immediately

fetched the Box for elderly Forrest, long aware that I had Solved. Service and retrieval

together show mutual awareness of performance and liability at the carefully written

Poem contract’s core. After parties traded jurisdiction filings, defendant Forrest died

(D#35), eliminating personal jurisdiction and requiring Substitution. In October and by

1 I know that filings have boundaries — it is not in order for me to express whatever I
wish about whatever topic in whatever filing — but as defense in Response gratuitously
emphasized the obvious and irrelevant fact that I didn’t find the Box, surely herein I
may reference the absurd custodian who now so notoriously did, however much I would
rather not. See Exhibit 2: Beaujon, A.; Washingtonian, Dec. 7, 2020; A Guy Who
Bombed Out of Journalism Found a Famous Buried Treasure: Former Georgetown
student Jack Stuef embarrassed Wonkette and BuzzFeed, and left the news business. Then
he found Forrest Fenn’s famous chest. Given negative service-related events of Dec. 9
and 10 (D#40) and custodian’s bizarre press statements indicating living in fear and thus
presumably being difficult to serve, this belated reveal might aim at some future defense
contrivance such as a service challenge, but I need not serve an irrelevant custodial
nonparty, a mere poseur to both contractual performance and genuine case interest
who also was studiously anonymous at filing.

                                             1
     Case 3:20-cv-08123-JJT Document 42 Filed 12/25/20 Page 2 of 7




vague representation2 defense Moved to Substitute a plainly invalid judgment debtor,

aiming to misdirect suit. After timely opposing (D#37), on Dec. 4 supported by law and

precedent I timely, and correctly, Moved to Substitute Zoe as Estate PR.

         I also Moved to Substitute Zoe as Successor Trustee because: (a) natural person

Forrest was Trustee as Exhibited;3 as probate filings show both capacities as interested

parties also as Exhibited, no valid reason exists to require me to forgo Trust exposure just

because Forrest died, restricting suit only to Zoe as Estate PR. Defense manipulatively

‘dividing Forrest, conquering me’ by aiming to block Substitution of Zoe as Successor

Trustee would misalign with full survival of cause of action as law allows. Also (b) as

both Box whereabouts and custodial identity were unknown on Dec. 4 and as defense

aims to try this case in the media4 I have reason to fear defense defiance of hypothetical

Court order for Box conveyance unless compliance is motivated by exposing the Land.5


2 How does defense counsel file or represent nonparty Zoe in filing (D#36)? “Because
[decedent’s] attorney is neither a party, nor a legal successor or PR, he has no authority to
move for substitution under Rule 25(a)(1), as the courts have repeatedly recognized.
[Citations follow]” Fariss v. Lynchburg Foundry, 769 F.2d 958 (4th Cir. 1985).
3   See Exhibit 1 for informal confirmation from the county assessor.
4 Failing again. See Exhibit 2, Vincent, I.; New York Post, Dec. 12, 2020; Treasure
hunters claim finder’s lack of details raises ‘red flags.’ This lack, of course, is because
the finder is mere custodian, fitting my Original Complaint claiming Poem contract
unilaterally mandated Box custody. In poker parlance, I have the ‘stone cold nuts.’
5Hypothetically, Zoe’s house and lot also are exposed if Zoe mismanages the Estate,
Trust, probate, or any related judgments, though that indeed would represent separate
cause of action. This partly shows why the Box reportedly is in a N. M. vault, where it
best should stay (See Exhibit 2: Andrew, S.; CNN, Dec. 7, 2020; The man who found
Forrest Fenn's treasure wanted to be anonymous. A lawsuit compelled him to go public).

                                              2
     Case 3:20-cv-08123-JJT Document 42 Filed 12/25/20 Page 3 of 7




As my Supplemental Pleading in which I plan to claim the Box by gold clause is not yet

approved, as gold clause law is obscure enough for Black’s to incompletely define (a rare

miss), and as N. M. law likely will apply though the case is in Ariz. Federal court (though

state laws substantially converge), I have good cause to explicate the path, including

hypothetical money judgment,6 by which equitable recourse to the Land might avail.7

         Further to my explication and despite defense’s protests by Response (D#41), my

express predictions about defense’s desperate underhandedness quickly validated when

my process service company communicated shocking updates (D#40). Also, 28 U. S. C.

1631 case transfer is not by right, and must comport with justice.8 Whether transfer is by

Motion or sua sponte, I must show why transfer is just, requiring thorough explication of

a complex case. Finally, my valid and evidenced claims admittedly are counter-

intuitive: it remains widely publicly unknown that the Poem is a unilateral contract

with structure and operation analogous to an ordinary auto insurance policy and

thus (and for other reasons) widely misapprehended that Box find is performance

when it demonstrably isn’t (though defense damaged even that once comfortably

incumbent misperception through revealed custodian’s inevitably poor credibility,


6The Congressional Record (1976, 1977) and Rudolph v. Steinhardt, 721 F.2d 1324 (11th
Cir. 1984) both affirm former N. C. Senator Jesse Helms’ gold monetization intent as
applicable within the narrow bounds of gold clause law (31 U. S. C. 5118). Indeed Sen.
Helms would have restored the (full, pre-1933) gold standard, had that been possible.
7 I never have claimed either to have found the Box (though I did publicly claim to have
found an ‘art treasure’ in Overlay form) or yet to have obtained any judgment.
8   Fed. Home Loan Bank of Boston v. Moody's Corp., 821 F.3d 102 (1st Cir. 2016).

                                             3
    Case 3:20-cv-08123-JJT Document 42 Filed 12/25/20 Page 4 of 7




bumbling presentation, and possibly notoriously pathetic character).9 Thus I consistently

have and show good cause to articulate and sustain my Motion’s whole, comprehensive

context, following all the way through to theory of equitable liability against a hidden

Box now reportedly held in a N. M. vault conveying by contractual Poem in an infamous

Quest whose exposure clearly triggers defense fear. Idiosyncratic mix of jurisdictional

matters, defense’s pattern of failed misdirections, plain content of probate filings as

pertaining to interested parties, and defense arrogantly underestimating pro se Plaintiff

likely catalyzed by this suit’s topic — and not any failure on my part to heed orderly

content boundaries in filings — combined to create whatever about my Motion inter alia

furnished opportunity to help the Court and correct public misperception by previewing

what likely inevitably will fully explicate in my pending Supplemental Pleading.


9 Box find disqualifies the custodian by the Poem contract’s structure, operation, and
terms. Wherever the Box (McGuffin) was hidden, legally the Box only can be either in
custody, or not. No manipulated ‘middle ground’ exists. I win either way. If in custody
(likely, though Participants were not meant to know) the find after Service is custodial for
entitlement to the performer (me), not the custodian. If not, if abandoned (surely a
nonsense misperception fostered to fuel Participation with ‘hidden treasure dreams’),
Forrest foolishly breached the unilateral custody mandate in the conveyance term. Also,
Washingtonian exposes the disqualified custodian’s career succession of disqualifying,
dubious choices. Reportedly, the custodian frankly is a hack writer seemingly gambling
on fame through ‘friendship’ with Forrest as a sort of ‘Godfather’ who seemingly made
an offer the custodian couldn’t refuse. Modern feature film also suggests the custodian
forgot the spectacular fate of the antagonist who, after taking ‘Indiana Jones’ hostage,
corruptly viewed the Ark of the Covenant in an elaborately staged event: he ‘lost face.’
Lamely, and clearly showing orchestration (other public evidence of orchestration with
this custodian exists, to present later, and dating to June 2019), custodian’s identity
revealed with a book promotion by the reveal story’s author — see Exhibit 2:
Barbarisi, D.; Outside, Dec. 7, 2020; The Man Who Found Forrest Fenn's Treasure.
How telling — after I win this suit, I’m perfectly capable of writing my own book!

                                              4
     Case 3:20-cv-08123-JJT Document 42 Filed 12/25/20 Page 5 of 7




         Anything times zero (0) is zero (0). With no case, defense’s panic to suppress

merits mention is clear. I boldly sued Forrest10 not for fun, but as the Poem really is a

contract that I performed as designed, visually evidenced by Overlay (Photo, Drawing) or

land art. I really did Solve, and humbly — personally presenting to N. M. state police

before Forrest through Bell at True West — only to be stonewalled for years while

reported Participant deaths and rescues recurred as late as March, proving police correct.

         For the reasons herein and as Moved, particularly after newly spectacular defense

misrepresentation of custodian as fake performer and resistance by armed threat to

service as reported, I respectfully ask the Court to Substitute Zoe — pending Rule 4

service of Zoe, as my painstaking efforts to serve continue — in both Moved capacities,

thus aligning both with the natural person Forrest as original defendant and with probate,

for fullest claim survival by state laws and exposure of defense to maximize likelihood of

compliance with hypothetical Court order by Federal gold clause law and state laws.


Respectfully submitted this 25th day of December, 2020,




_________________________________
Brian Erskine
Plaintiff
1338 Sabatina Street
Prescott, Arizona 86301-7402
(949) 424-4294
kattigara@gmail.com

10   See Exhibit 3.

                                              5
  Case 3:20-cv-08123-JJT Document 42 Filed 12/25/20 Page 6 of 7




                                 CERTIFICATE OF SERVICE


I hereby certify that this date, December 25, 2020, I caused the foregoing to be

electronically filed with the Clerk of the Court using the CM/ECF system, which will

simultaneously serve notice of such filing to counsel of record and the Court Monitor to

their registered electronic mail addresses:



                                  James W. Armstrong
                                    Brian E. Ditsch
                                 SACKS TIERNEY, P. A.

                               Karl Sommer
                     SOMMER KARNES AND ASSOCIATES LLP
                               Pro Hac Vice

                                  Attorneys for Defendant




_________________________________
Brian Erskine
Plaintiff
1338 Sabatina Street
Prescott, Arizona 86301-7402
(949) 424-4294
kattigara@gmail.com




                                              6
  Case 3:20-cv-08123-JJT Document 42 Filed 12/25/20 Page 7 of 7




                                    EXHIBIT LIST


1. Live chat, Nov. 30, with Santa Fe County Assessor about the Land


2. Press


      2.1 Beaujon, A.; Washingtonian, Dec. 7, 2020; A Guy Who Bombed Out of

             Journalism Found a Famous Buried Treasure.

      2.2 Vincent, I.; New York Post, Dec. 12, 2020; Treasure hunters claim finder’s lack

             of details raises ‘red flags.’ (This is a new, different article from the

             previous New York Post Exhibit — it is fresh public skepticism).

      2.3 Andrew, S.; CNN, Dec. 7, 2020; The man who found Forrest Fenn's treasure

             wanted to be anonymous. A lawsuit compelled him to go public.

      2.4 Barbarisi, D.; Outside, Dec. 7, 2020; The Man Who Found Forrest Fenn's

             Treasure.


3. Bemused Plaintiff, May 26, filing the Original Complaint by a curious dropbox while

pandemic measures prevailed at Phoenix’s Federal courthouse, deserted except for the

U. S. Marshals




                                             7
